Title: From Abigail Smith Adams to Benjamin Rush, August 1801
From: Adams, Abigail Smith
To: Rush, Benjamin



Dear Sir
ca. August 1801

I ought to have acknowledgd your kind favour of July 23 at an earlier period; but the heat of Summer usually unfits me for every occupation; and I never expect to conquer that disposition to an intermitting fever which always assails me whenever I am debilitated by Heat, or any other indisposition; I have had a very severe attack of the disorder incident to the Fall, and tho it did not amount to a dysentary, it reduced me very much—I am recovering from it, tho slowly. I thank you Sir for the communication which you inclosed to me. I have given it to my much beloved Friend doctor Tufts, who has himself used Alchemy with beneficial effects in Similar cases—
The Life of Christopher Ludwick will be read with pleasure by all Lovers of virtue, honor and patriotism; it is a model for the Youth, but my dear Sir these days of prosperity, Luxury and dissipation are not those in which such characters flourish; we have an intire new Theory in Religion, Morals & politicks, corresponding with our State of Society. They will have their preponderance untill  heaven in wrath punishes us for talents misemployd; blessing and benefits intirely thrown away, and this fair land,  once the abode of freedom, becomes the prey of some bold Tyrant all the Social feelings which bind man to man & harmonize Society, are wearing away; and bitter party Spirit of Calumny and falshood are linked together to lay prostrate all those kind affections without which Life is a curse instead of a blessing do not most of the evils described grow out of our Government, and shall we not e’er long be convinced that the passions of men are not held and restrainded by silken cords, by the still small voice of reason  that Liberty which is unrestrainde is a plethora in the political constitution.
You mention having made a collection of annecdotes which relate to our Friend. truths are not always to be spoken. At the present period they would be scoffd at; persecution has followd that Spirit of independance which would not be dominered over by any party, but which undeviatingly pursued so that System which has produced the unexampled prosperity of the country. let others act with the Same candour and firmness.
I can not close my Letter without thanking you for your kind and Friendly attentions to my Son and his Family upon their arrival in your city—my son Spoke of it with gratitude—I pray you Sir to present my affectionate remembrance to mrs Rush and be assured that the prosperity & happiness of yourself and Family will give the Sincerest pleasure to / Your assured Friend and humble / Servant 
A Adams